Title: To George Washington from Brigadier General William Maxwell, 25 February 1779
From: Maxwell, William
To: Washington, George


Sir.
Elizabeth Town [N.J.] 25 feby 1779.

The enemy attempted a surprise this morning—They disembarked about three O’clock, at which time, Colonel Ogden, officer of the day, obtained information, and conveyed it to me. Their landing was made on our left; as it appeared the most unsuspected part, being a very difficult marsh.
Not knowing their design or numbers, after assembling the troops, I marched them to the rear of the town, that they might not turn our left flank, or gain our rear. When day light ensued we pressed upon the enemy, who were then retiring to their boats. In the pursuit a few of them were killed and some others fell into our hands.
During our absence from the Town, they collected a number of Cattle & horses which upon our advancing, immediately fell into our hands. They returned by the same difficult and almost inaccessible marsh or salt meadow. Colonels Dayton, Ogden, and Barber, with select and different detachments pursued them; but the quickness of their embarkation, added to the difficulty of the marsh prevented any other success than capturing one of their boats with the hands.
Our loss, I think, does not amount to more than three or four men. Major Ogden who first reconnoitered the enemy received a sudden wound by a bayonit—but it is hoped not dangerous.
The militia assembled on this occasion, with the utmost alacrity—And Colonel Shreve, from New-Ark, having early taken the alarm, marched immediately to our support.
The enemy’s design and expectation, by this movement was undoubtedly a complete surprise in which, I am happy to acquaint your Excellency, they were as completely disappointed.
Your Excellency may expect a more particular account in my next.
